Exhibit 10(c)

 

November 1, 2003

 

Mr. Mark A. Ruelle

2425 SE Tecumseh Rd.

Tecumseh, KS 66542

 

Dear Mark:

 

This letter sets forth the terms of the employment agreement between you and
Westar Energy, Inc. (the “Company”).

 

1. Terms of Employment and Duties. The Company agrees to employ you as its
Executive Vice President and Chief Financial Officer for a period (the “Term”)
of four years from January 14, 2003 (the “Start Date”), unless your employment
is sooner terminated by you or the Company. You will devote your full business
time and attention to your duties as Executive Vice President and Chief
Financial Officer. You will report directly to the Chief Executive Officer and
will comply with all reasonable instructions of the Chief Executive Officer.

 

2. Base Salary and Benefits. During the Term, the Company will provide you the
following salary and benefits: (a) an annual base salary of $275,000; (b) an
award of 125,000 restricted share units and associated dividend equivalents
which will vest in one-fourth annual increments on the first four anniversaries
of the Start Date if you are employed by the Company on each such date; (c)
participation in all of the Company’s employee benefit plans and programs from
time to time in effect for the benefit of senior executives, provided you will
not be eligible to receive any additional cash compensation or stock
compensation in any form (other than stock based compensation related to your
participation in the Company’s Employee Stock Purchase Plan); (d) 999 days of
sick leave as of the Start Date; (e) until July 1, 2003, reimbursement of the
cost of temporary housing for you and your immediate family in Topeka, Kansas,
and of the cost of travel for you and your immediate family to and from Topeka,
Kansas and Las Vegas, Nevada; (f) reimbursement of the cost of relocating you
and your family from your residences and offices to Topeka, Kansas; and (g)
reimbursement of all reasonable expenses incurred in the conduct of the
Company’s business, provided you properly account for expenses in accordance
with the Company’s policies.

 

3. Payments Upon Termination. (a) If your employment terminates pursuant to a
Qualifying Termination (as defined below), then the Company shall provide to
you: (1) within 30 days following the date of termination, a lump-sum cash
amount equal to the sum of your base salary through the date of termination,
your base salary for the remainder of the Term and any accrued vacation pay, in
each case to the extent not theretofore paid; (2) each restricted share unit
(and related dividend equivalent), provided for in this letter which has not
vested prior to the Qualifying Termination will become fully vested on the date
of termination; and (3) continuation for you (and your dependents, if
applicable) of the same level of medical and dental benefits for the remainder
of the Term upon substantially the same terms and conditions (including
contributions required by you for such benefits) provided at the beginning of
the Term; provided, that, if you cannot continue to participate in the Company
plans providing such benefits or the Company shall modify or terminate any such
plans, the Company will otherwise provide such benefits on the same after-tax
basis as if continued participation had been permitted.

 

(b) If your employment terminates under any circumstances not qualifying as a
Qualifying Termination, including but not limited to death, disability or
retirement, then the Company will provide to you, within ten days following the
date of termination, a lump-sum cash amount equal to the sum of your base salary
through the date of termination and any accrued vacation pay, in each case to
the extent not theretofore paid. This letter does not modify any benefits
available to you under any of the Company’s plans or policies applicable to all
employees if your employment terminates under any circumstances not qualifying
as a Qualifying Termination, including but not limited to death, disability or
retirement.



--------------------------------------------------------------------------------

Mr. Mark A. Ruelle

November 1, 2003

Page 2

 

(c) The term “Qualifying Termination” means a termination of your employment
prior to the end of the Term (1) by the Company other than for Cause (as defined
below), (2) by you for Good Reason (as defined below), (3) or by you during the
90 day period after a Change in Control (as defined in the Company’s 1996 Long
Term Incentive and Share Award Plan, as amended). Termination of your employment
on account of death, disability or retirement will not be treated as a
Qualifying Termination. The term “Cause” means your conviction of a felony or
crime involving moral turpitude, your commission of a willful act of fraud or
dishonesty with respect to the Company, your willful and repeated failure to
perform substantially your material duties with the Company, your engaging in
significant activity that is materially harmful to the reputation of the
Company, or your breach of your fiduciary responsibilities to the Company or its
shareholders. The term “Good Reason” means any change in your duties or
responsibilities (including reporting responsibilities) that is inconsistent in
any material and adverse respect with your current status as an officer of the
Company (including any adverse diminution of such duties or responsibilities), a
reduction by the Company in your base salary, any requirement of the Company
that you be required to relocate outside the Company’s retail electric service
area in Kansas, or the taking of any action by the Company which would
materially and adversely affect your participation in or reduce your benefits
under any employee benefit plan or welfare benefit plan.

 

4. Indemnity. The Company will indemnify you against any and all expenses
(including attorneys’ fees), judgments, fines and amounts paid in settlement
actually and reasonably incurred by you in connection with any threatened,
pending or completed action, suit or proceeding whether civil, criminal,
administrative or investigative (including an action by or in the right of the
corporation) to which you are, were or at any time become a party, or are
threatened to be made a party, by reason of the fact that you are, were or at
any time become a director, officer, employee or agent of Company, or are, or
were serving, or at any time serve at the request of Company as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise; or otherwise to the fullest extent as may be provided
to you by the Company under the nonexclusivity provisions of Article XVIII of
the Restated Articles of Incorporation and Kansas law.

 

5. Executive Stock Sales. During the period of your employment under this
letter, except to pay taxes due under applicable federal, state, local or other
law as a result of the vesting of restricted share units granted by the Company
to you, you will not sell any shares of the Company’s common stock or preferred
stock owned by you without the prior approval of the Chief Executive Officer,
which approval shall not be unreasonably withheld.

 

6. Continuing Covenants. (a)(1) During the Term and for three years following
your date of termination, you will not, directly or indirectly, disclose or use
any of the Company’s confidential information, other than in the proper
performance of the duties contemplated herein or as required by law or by a
court of competent jurisdiction or other administrative or legislative body; (2)
you agree to return all confidential information to the Company at any time upon
request of the Company and upon the termination of your employment for any
reason; (3) should you leave the Company for any reason prior to January 14,
2007, you will not, directly or indirectly, solicit, interfere with, hire, offer
to hire or induce any person who is an employee of the Company or any of its
subsidiaries or affiliates and whose salary is in excess of $100,000 to
discontinue his or her relationship with the Company or any of its subsidiaries
or affiliates and accept employment by, or enter into a business relationship
with, you or any other person or entity by whom you are employed; and (4) you
agree that you will not make any oral or written statements or reveal any
information to any person, company or agency concerning the business of the
Company which is untrue. The Company agrees that neither it nor any of its
subsidiaries and affiliates will make any oral or written statements or reveal
any information to any person, company or agency concerning you which is untrue.

 

(b) Each of the Company and you acknowledges that a breach of the applicable
undertakings in subsection (a) would cause irreparable damage to the other
party, the exact amount of which will be difficult to ascertain, and that
remedies at law for any such breach would be inadequate. Each of the Company and
you agrees that, if the other party breaches or attempts or threatens to breach
any of the applicable undertakings in subsection (a), then the other party will
be entitled to injunctive relief without posting bond or other security, in
addition to any other remedy or remedies available to the other party at law or
in equity.



--------------------------------------------------------------------------------

Mr. Mark A. Ruelle

November 1, 2003

Page 3

 

7. Resolution of Disputes. Any dispute or controversy arising under or in
connection with this letter will be settled exclusively by arbitration in
Topeka, Kansas by three arbitrators in accordance with the rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrators’ award in any court having jurisdiction. Except as provided below,
the arbitrators shall determine the allocation of the costs and expenses arising
in connection with any arbitration proceeding pursuant to this Section based on
the arbitrators’ assessment of the merits of the positions of the parties. If
any dispute shall arise involving your right to benefits hereunder, the Company
will reimburse you on a current basis for all legal fees and expenses incurred
in connection with such dispute regardless of the result thereof, provided that
if the arbitrators determine that the Company properly terminated your
employment for cause, you will be obligated to repay to the Company any such
reimbursement made by the Company.

 

8. General. This letter is entered into by you and the Company on November 1,
2003, but is effective as of the Start Date. This letter will inure to the
benefit of and be enforceable by your personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. The respective obligations and benefits afforded to the Company and
you as provided in Sections 3, 4, 6, 7 and 8 will survive the termination of
this letter. THE INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS LETTER
SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF KANSAS WITHOUT REGARD TO THE PRINCIPLE OF CONFLICTS OF
LAWS. THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION OF THIS LETTER SHALL
NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION OF THIS LETTER,
WHICH OTHER PROVISIONS SHALL REMAIN IN FULL FORCE AND EFFECT. No provision of
this letter may be modified or waived unless such modification or waiver is
agreed to in writing and signed by you and by a duly authorized officer of the
Company. No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this letter
to be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. Failure by you or the Company to insist upon strict compliance with any
provision of this letter or to assert any right you or the Company may have
hereunder shall not be deemed to be a waiver of such provision or right or any
other provision or right of this letter. You will not be obligated to seek other
employment or take other action by way of mitigation of the amounts payable to
you under any of the provisions of this letter and such amounts shall not be
reduced whether or not you obtain other employment.

 

Please confirm the agreements contained in this letter by signing this letter in
the space provided below.

 

WESTAR ENERGY, INC.

By:

 

/s/ James S. Haines, Jr.

--------------------------------------------------------------------------------

Name: James S. Haines, Jr.

Title: Chief Executive Officer

 

/s/ Mark A. Ruelle

--------------------------------------------------------------------------------

Mark A. Ruelle